 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     William L. Jobe,                               No. CV18-0254 PHX DGC (ESW)
 9
                          Plaintiff,                ORDER
10
11   vs.

12   Charles L. Ryan, et al.,

13                        Defendants.

14
15          Plaintiff William L. Jobe filed a Civil Rights Complaint pursuant to 42
16   U.S.C. § 1983. Doc. 1. United States Magistrate Eileen S. Willett has issued a report and
17   recommendation (“R&R”) recommending that the complaint and this action be dismissed
18   without prejudice. Doc. 36. No objection has been filed, which relieves the Court of its
19   obligation to review the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3);
20   Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114,
21   1121 (9th Cir. 2003). The Court will accept the R&R and dismiss the complaint and this
22   action without prejudice.
23          IT IS ORDERED:
24          1.     The R&R (Doc. 36) is accepted.
25          2.     The civil rights complaint (Doc. 1) is denied and dismissed without
26                 prejudice.
27          3.     A certificate of appealability and leave to proceed in forma pauperis on
28                 appeal are denied
 1   4.    The Clerk is directed to terminate this action.
 2   Dated this 23rd day of August, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -2-
